UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

BERNARD RIMPEL, M.D., *
Plaintiff,
-against- 17-CV-06867 (NGG) (PK)
ADVANTAGECARE PHYSICIAN S, P.C,.,
‘Defendant. .
—_ Xx

 

MICHAEL. .C. SCHMIDT, declares under penalty of perjury pursuant to 28 U.S.C. § 1746
as follows:

1. J am an attorney admitted to practice before-this Court, and am a member of the law
firm of Cozen O’Connor, counsel for Defendant AdvantageCare Physicians, P.C. in the above-
captioried action. | respectfiilly submit this declaration in-suppert of Defendant’s instant motion for
an order granting svimmary judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure
and dismissing the Complaint in its entirety.

2. I have annexed hereto irue atid accurate copies of the following exhibits in support.
of Defendants’ motion:

Exhibit A, Plaintiff's complaint

Exhibit B. Defendant’s. answer:

ExhibitC. —_Plaintiff’s employment agreement.

Exhibit D, — Excerpts from the transcript of Plaintifi’'s deposition.
Exhibit, Excerpts from the transeript of Allen Boxbaum’s deposition.
Exhibit ¥, Excerpts fromthe transcript of Nicolle. Comefero’s deposition.
ExhibitG. August 2015 performance improvement plan.

Exhibit. October 2016 termination notice.

LEGAL\41381402\1
Case 1:17-cv-06867-NGG-PK Document 37 Filed 08/16/19 Page 2 of 2 PagelD #: 263

Exhibit I. Statistics re: subsequent company-wide reduction in force.
Exhibit J. Audit document.

Dated: New York, New York
May 28, 2019

Michael C. Schmidt (MS 7841)

 

LEGAL\41381402\1 2
